Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Status of Claims
Claims 1 and 4 are currently amended.
Claims 2 and 3 are canceled. 
Claims 1 and 4 are pending in current application.
This action is made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Egnor (U.S. Patent No. 9195232) in view of Hecker (U.S. Publication No. 20170267221).
Regarding claim 1:
Egnor teaches: 
An autonomous driving controller comprising: a higher-level controller configured to output a control target value of an actuator group based on an action plan of a vehicle; ("a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control the functions, which may vary within other examples." [Column 3 line 25-34]; here it shows a primary controller (higher-level control device) that can control different actuator groups according to a control value)
and a lower-level controller configured to control the actuator group of the vehicle based on a command from the higher-level controller, ("the method 300 may further include transferring control of operation of the vehicle between the primary controller and the secondary controller based on a detected fault at one of the primary and the secondary controller. The system of the vehicle or another functional entity (e.g., additional controller) may be configured to determine that the primary controller or secondary controller may be operating in an error region, which may require the transfer of control over to the other controller." [Column 14 lines 53-60]; here it shows that a safety controller can control an actuator group. "transition of control may involve providing instructions for the secondary controller to continue operating, start operating, or switch to a control-mode of some type that allows the functions of the secondary controller to direct systems of the vehicle." [Column 15 lines 1-5]; here it shows that the secondary controller (lower level control device) can receive instructions for continuous operation by controlling according to the control value that the primary controller was previously using before an error was detected and control was switched over.)
wherein the lower-level controller is configured to hold the control target value of the vehicle provided by the higher-level controller over a specific period, ("transition of control may involve providing instructions for the secondary controller to continue operating, start operating, or switch to a control-mode of some type that allows the functions of the secondary controller to direct systems of the vehicle." [Column 15 lines 1-5]; here again it shows that control can be transferred to a secondary controller via instructions from the primary control system that include continuous operation of the control target value. "The reset module may reset microprocessors, such as the primary controller and the secondary controller based on detecting a common fault between the two controllers, for example. Additionally, the reset module may also be configured to transfer or cause the transfer of control from a safety controller or another microprocessor back to the primary controller and/or secondary controller after the primary controller and/or secondary controller completes resetting." [Column 3 lines 57-65]; here it shows that the lower level control devices can hold the control target value of the higher-level control device as it resets (over a specific period).)
the lower-level controller is configured to be controlled based on the held control target value when the higher-level controller does not satisfy a desired function, ("a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle." [column 3 lines 57-63]; here it shows that when an error is detected, and there is difference between the actual action value and a target control value, the secondary controller can take over and hold the control target value.)
and the action plan is followed by determining and correcting a difference between an actual action value and the control target value of the vehicle. ("a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle." [column 3 lines 57-63]; here it shows that when an error is detected, and there is difference between the actual action value and a target control value, the action plan can be followed by transferring control to correct the different and ensure proper control of the vehicle.)
Examiner Note: Under broadest reasonable interpretation, examiner is interpreting a target value as operating in a state with no fault, and an actual value as a state of operation when a fault is occurring. 
wherein a plurality of lower-level controllers is provided, (“The system may include additional controllers configured to check the operation of the primary controller or secondary controller.” [Column 3 lines 47-49]; here it teaches that a plurality of lower-level controllers can be provided.)
Egnor teaches that the controllers can monitor one another and perform self-checks, however does not explicitly teach that each lower level controller controls a specific actuator group, however,
Hecker teaches:
one of the lower-level controllers is configured to monitor another lower-level controller, (“the electronic brake control device 1 of the electropneumatic service brake device 124 or the electronic control device FBM ECU thereof is designed in such a way that it detects a failure or fault in a second electric energy supply circuit containing the second electric energy source 128 or in the steering device 26, wherein the electronic brake control device 1 or the electronic control device FBM ECU thereof then actuates the electropneumatic service brake device 124 so that the latter implements steering request signals, possibly output by the autopilot device 70, in the form of wheel specific or side specific braking interventions at the wheel brake actuators.” [0129]; here it shows that the brake ECU can monitor the steering control device and perform steering requests when a fault is detected.)
and each lower-level controller is configured to control a respectively independent actuator group of the vehicle based on a respectively independent target value, (Paragraph [0121] shows a steering controller for controlling a steering actuator and paragraph [0125] shows a braking ECU responsible for braking two wheels of the vehicle.)
and responsive to detecting a deviation of the vehicle from the action plan, the one lower-level controller corrects the control target value of the another lower-level controller. (“the electronic brake control device 1 of the electropneumatic service brake device 124 or the electronic control device FBM ECU thereof is designed in such a way that it detects a failure or fault in a second electric energy supply circuit containing the second electric energy source 128 or in the steering device 26, wherein the electronic brake control device 1 or the electronic control device FBM ECU thereof then actuates the electropneumatic service brake device 124 so that the latter implements steering request signals, possibly output by the autopilot device 70, in the form of wheel specific or side specific braking interventions at the wheel brake actuators.” [0129]; here it shows that responsive to the braking ECU detecting an error in the steering device, the braking ECU will correct and perform the steering control.)
wherein when a brake controller as the one lower-level controller monitors behavior of a steering controller as the other lower-level controller, and when detecting a deviation of the vehicle from the action plan, the brake controller is configured to correct the control target value of the steering controller by controlling braking to control right and left velocities. (“the electronic brake control device 1 of the electropneumatic service brake device 124 or the electronic control device FBM ECU thereof is designed in such a way that it detects a failure or fault in a second electric energy supply circuit containing the second electric energy source 128 or in the steering device 26, wherein the electronic brake control device 1 or the electronic control device FBM ECU thereof then actuates the electropneumatic service brake device 124 so that the latter implements steering request signals, possibly output by the autopilot device 70, in the form of wheel specific or side specific braking interventions at the wheel brake actuators.” [0129]; here it shows that a braking controller monitors a steering device, and corrects are fulfills the steering requests when the braking controller detects a fault in the steering device by controlling the braking in the right and left wheel brake actuators.)
and wherein the steering controller and the brake controller are configured to respectively control a steering angle and a velocity of an own vehicle independently according to a steering angle command value group and a velocity command value group respectively held by the steering controller and the braking controller. (Paragraph [0121] shows a steering control unit that controls a steering actuator based on a sensed steering torque or steering angle. Paragraph [0129] shows a braking controller that actuates a electropneumatic service braking device.)
wherein when the higher-level controller does not satisfy a desired function, at least one of the lower-level controllers is configured to be controlled based on a control target value held by the least one of the lower-level controllers. (“the electronic brake control device 1 of the electropneumatic service brake device 124 or the electronic control device FBM ECU thereof is designed in such a way that it detects a failure or fault in a second electric energy supply circuit containing the second electric energy source 128 or in the steering device 26, wherein the electronic brake control device 1 or the electronic control device FBM ECU thereof then actuates the electropneumatic service brake device 124 so that the latter implements steering request signals, possibly output by the autopilot device 70, in the form of wheel specific or side specific braking interventions at the wheel brake actuators.” [0129]; here it shows that a braking controller monitors a steering device, and corrects are fulfills the steering requests when the braking controller detects a fault in the steering device by controlling the braking in the right and left wheel brake actuators according to steering request signals (control target value).)
Egnor and Hecker are analogous art because they are in the same field of art, redundant control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control system taught by Egnor to include the features of the control system as taught by Hecker in order for the braking controller acting as a lower level controller monitors to correct the steering of a vehicle by controlling the right and left vehicle velocities. The teaching suggestion/motivation to combine is that by allowing the braking controller to control the steering, a safer control can be provided to the system in the event that the steering controller fails. 

Regarding claim 4:
Egnor in view of Hecker teaches all of the limitations of claim 1.
Hecker further teaches:
The autonomous driving controller of claim 3, wherein: the braking controller is configured to control the right and left velocities independently and the steering controller is configured to correct the steering angle so at to provide coordinated operation even in the absence of the higher-level controller. (“the electronic brake control device 1 of the electropneumatic service brake device 124 or the electronic control device FBM ECU thereof is designed in such a way that it detects a failure or fault in a second electric energy supply circuit containing the second electric energy source 128 or in the steering device 26, wherein the electronic brake control device 1 or the electronic control device FBM ECU thereof then actuates the electropneumatic service brake device 124 so that the latter implements steering request signals, possibly output by the autopilot device 70, in the form of wheel specific or side specific braking interventions at the wheel brake actuators.” [0129]; here it shows that the steering controller can set the steering angle requests that the braking controller fulfills that don’t necessarily come from the autopilot device (even in the absence of the higher-level controller). Paragraph [0125] shows that the braking controller accomplishes this by individually controlling the right or left brakes of the vehicle, “FIG. 6 shows what is referred to as a steering braking process in which, by selective braking of, here for example, the respective left wheel on the front axle FA and on the rear axle RA, a yawing torque M.sub.Brake,Yaw is generated which causes the vehicle to follow, here for example, a left handed bend path. The steering rolling radius R.sub.SteeringRoll at the left front wheel is decisive for the yawing torque M.sub.Brake,Yaw and in combination with the braking force ΔF.sub.Brake,FA acting at said left front wheel it generates a braking torque ΔF.sub.Brake,FA.R.sub.SteeringRoll, and also the half axle length a, which in combination with the braking force ΔF.sub.Brake,RA generates a braking torque ΔF.sub.Brake,Ra.a.” [0125])
Egnor and Hecker are analogous art because they are in the same field of art, redundant control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control system taught by Egnor to include the features of the control system as taught by Hecker in order for the braking controller to control the right and left velocities independently and the steering controller to correct the steering so as to provide coordinated operation even in the absence of the higher-level controller. The teaching suggestion/motivation to combine is that by controlling the right and left velocities independently, the braking controller can help accommodate the effects of over/understeering.  

Response to Arguments
	In response to applicant’s arguments that Hecker does not disclose the features of independent claim 1 and merely describes brake control, but does not disclose that when a higher-level controller does not satisfy a desired function, a brake controller is configured to be controlled based on a control target value held by the brake controller, the examiner respectfully disagrees. The examiner would like to point the applicant’s attention towards paragraph [0129] of Hecker where it shows an autopilot device acting as a high-level controller that controls lower level controllers that include a braking device and a steering device. Paragraph [0129] shows that the braking controller and the steering controller can both control steering and that when it comes to steering, the steering controller is a higher-level controller in that it will control steering before the braking controller controls steering. Paragraph [0129] goes on to show that the braking controller is capable of monitoring that steering controller to detect a malfunction where it will then control steering according to specific steering requests output from the autopilot device. Therefore, Egnor in view of Hecker does indeed teach the features of independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirano (U.S. 20070156310) discloses a centralized upper control device that controls a plurality of lower-level controllers. It discloses that the lower-level controllers have the ability to monitor the higher-level controller and take over control under the event that there is a malfunction/error in the higher level controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664